Opinion by
Judge Crumlish, Jr.,
Otto Eldred School District (Appellant) filed this appeal from an order of the Court of Common Pleas of McKean County which denied Appellee’s petition to dismiss Ingeborg Thwing’s (Appellee) appeal from an action of the Board of Directors of Appellant, and which ordered them to give her a hearing and written adjudica*34tion in accordance with the provisions of the Local Agency Law.1 We affirm.
Appellant, who owns no school buses, has provided the required transportation for its students by contracting, using a standard contract form provided and approved by the Department of Education, with Herman Marrone and Drexel Moses, an independent contractor, for such service. Among the provisions of the contract is the requirements that the contractor submit a list of proposed drivers annually for approval by the Appellant’s Board. Such a list was submitted for the 1974-75 school year and included the name of Appellee, Ingeborg Thwing. This entire list was approved at a meeting of the Board prior to the opening of the school year. However, during the month of October both at the regular and a special meeting of the School Board, questions were raised as to the competency of Appellee to remain as an approved school bus driver.
During the latter meeting, the only one of which Appellee had notice and attended, after hearing evidence, argument and discussion of her qualifications, the Board withdrew her name from the approved school bus driver list. Because of this, she was dismissed from her employment without prejudice. She then filed an appeal in the court of common pleas challenging the action taken by Board. Appellant resisted by filing a motion to dismiss alleging that she is not a “party” and therefore is not entitled to relief under the Local Agency Law. Appellant appeals the denial of the motion by the court below together with the order remanding the case to it for a hearing.
The resolution of this appeal centers on the sole question of whether the definition of “party” in Section 2 of *35the Local Agency Law2 encompasses Appellee, an employee of an independent contractor who agreed to permit the Appellant to set the hiring standard for its employees.
This is a case of first impression. Appellant urges this Court to conclude that Appellee does not meet the legislative definition of party under the Local Agency Law. It contends that her employment by an independent contractor does not constitute as to Appellant any personal or property rights, privileges, immunities or obligations, nor are there any indicia of employer- employee relationship. However, Appellant did maintain control over the independent contractor and its employees by expressly reserving the right to approve or disapprove school bus drivers hired by the contractor and did, in fact, approve Ingeborg Thwing. By sending her notice to attend the special meeting, at which approval was withdrawn, the meeting did have a real and significant effect upon her, thus imposing upon her “a direct interest in the subject matter of such proceeding.” Although she is not an employee of Appellant, we hold she is nonetheless a party within the meaning of the Local Agency Law.
We believe that our holding here will not engender opportunities for dissatisfied persons to challenge actions of local agencies indiscriminately. The unique characteristics of this case limit our result.
Affirmed.

. Act of Dec. 2, 1968, P.L. 1133, as amended, 53 P.S. §11301 et seq.


. Section 2 of the Local Agency Law states: “ ‘Party’ means any person who appears in a proceeding before a local agency who has a direct interest in the subject matter of such proceeding.”